DETAILED ACTION
This office action is a response to a communication made on 03/01/2021.
Claims 1, 8 and 15 are currently amended.
Claims 1-21 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant: Applicant’s arguments, see remarks on page 9-11, filed 03/01/2021, applicant argues that, “Johnson in view of Dinesh and further in view of Saint does not teach or suggest configuration files, selection of management of the configuration files based on available connections or reassembly of the configuration files, and utilization of different classes of connections based on availability” recited in claims 1, 8 and 15.
Examiner: Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive. Examiner respectfully disagree. Johnson teaches configuration files, selection of management of the configuration files based on available connections or reassembly of the configuration files because device may be capable of connecting, or being connected to Ethernet, (i.e. wherein Ethernet is a higher class physical connection), see ¶0243 automatically configuring a device connected to a network, see Fig.4,  the handheld device may be capable of connecting, or being connected to one or more network such as Ethernet, wherein multiple separate data and/or control connections may be established between the devices using the session. These tunnels may directly map…one or more Internet protocols (e.g., UDP, TCP, internet control message protocol (ICMP), etc.), or 
However, Jhonson in view of Dinesh remain silent on utilization of different classes of connections based on availability because the communication transceiver 114 converts physical communication (i.e. higher class physical connection) mediums and logical protocols without altering the message being carried, thereby allowing commands sent in one communications format which is suitable to the sender to be converted into another communication format suitable for the receiver. In this case a command issued by the server 100 via TCP/IP over an Ethernet network 118 is converted to the same command sent over a point-to-point RS-232/RS-485 serial link (i.e. serial class connection), which becomes a control signal 116 that is input to a device, and the communication transceiver 114 is eliminated and a direct communication linkage, such as a Universal Serial Bus (USB) link, is established from the server 100 to a device 270 to be controlled, see ¶0035-¶0036.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system with applying serial connection of Saint, in order to use the serial connection in absence of physical connection (Saint).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the terms “higher-class connection” and “higher-class physical connection”.  First, It appears that the higher‐class physical connection relates to the higher‐class connection that was determined if it was available or not, but the antecedent basis is indefinite whether they are referring to the same connection or separate connections.  Second, both terms are a relative terms which renders the claim indefinite.  The terms " higher-class connection” and “higher-class physical connection " are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These are relative terms it implies that certain connections are higher class than other connections, but there is no specific measure to determine which classes are higher class and which are lower class, so its relative term.
Claims 1, 8 and 15 additionally recite the limitation "the physical connection" in lines 15‐16, 13‐14 and 15‐16. There is insufficient antecedent basis for this limitation in the claim and it is unclear whether it is referring back to the higher-class physical connection.
Regarding all the dependent claims 2-7, 9-14 and 16-21 are additionally rejected under the grounds listed above because they inherit the claim language through their dependency claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-6, 8- 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2016/0087933), hereinafter “Johnson” in view of Dinesh Goyal et al. (US 7219339), hereinafter “Dinesh”, and further in view of Saint Clair et al. (US2012/0166642), hereinafter “Saint”.

With respect to claim 1, Johnson discloses a non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors (¶0139, “one or more processors”), are configurable to cause the one or more processors to cause at least one remote network device to be configured (see Fig.4), the one or more processors to: 
determine, automatically and without user interaction with the one or more processors (Fig.4, and Fig.6,  “automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), which of two or more classes of connections are available, the two or more classes comprising at least a serial-class connection and at least a higher-class connection (¶0243, i.e. one or more wired, non-wireless, etc. networks (Ethernet, serial connection), ¶0670, i.e. network 3-108 or any collection, combination, etc. of networks including but not limited to wireless, wired, serial, high-speed, optical, buses, serial and/or parallel connections of these, and the like, etc., wherein multiple classes connection are available and the connections are serial connections is serial class connection and Ethernet or high speed connection is a higher class physical connection) , if a higher-class  physical connection (¶0243  “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a higher class physical connection) that is configured to transfer a configuration file is available (see Fig.4, “automatically configuring a device connected to a network”, ¶0243, “the handheld device may be capable of connecting, or being connected to one or more network such as Ethernet, wherein multiple separate data and/or control connections may be established between the devices using the session. These tunnels may directly map…one or more Internet protocols (e.g., UDP, TCP, internet control message protocol (ICMP), etc.), or may also map etc. …the ssh service 
send the configuration file (¶0747, “send a provisioning or configuration file”), automatically and without user interaction with the one or more processors, to the remote network device (Fig.6, “automatically configuring a device (i.e. remote device) connected to the network” ) via the higher-class physical connection (¶0243  “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a higher class physical connection), if available; 
determine, automatically and without user interaction with the one or more processors (Fig.4, and Fig.6,  “automatically configuring a device connected to a network” wherein automatically configuring meaning without the user intervention), if a serial-class connection to the remote network device is available (¶0243, “the handheld device may be capable of connecting, or being connected to… serial class connection… wherein multiple separate data and/or control connections may be established between the devices using the session. These tunnels may directly map…one or more Internet protocols (e.g., UDP, TCP, internet control message protocol (ICMP), etc.), or may also map etc. …the ssh service may be mapped to a tunnel using e.g. UDP and that tunnel may contain a TCP stream that enables”).

However, Johnson remain silent on send a sequence of text strings, automatically and without user interaction with the one or more processors, to the remote network device via the serial-class 

Dinesh discloses send a sequence of text strings (Col-14, II. 30-37, and II. 49-5, “Commands are generated in the order that Config Values… CLI text strings are generated based on the value… and Some CLI commands can be issued only once, such as the “session target” command…”, Col-17, II. 5-10, “… executing one or more sequences”), automatically and without user interaction with the one or more processors, to the remote network device via the serial class connection (Col-8, II. 32-38, “A Mode Node 336 represents a mode node for “mode” commands…respectively associated with each of the modes of a command… a Mode Node 336 may be Ethernet, Serial, FastEthernet etc.” wherein serial connection is serial class connection, Col-17, II. 5-10 “automatically generating a representation of network device configuration commands…executing one or more sequences of one or more instructions…”), wherein the sequence of text strings is functionally equivalent to the configuration file (Col-11, II. 65-66, “the configuration file may comprise a file containing configuration commands” wherein commands are a sequence of text strings), Col-14, II. 30-37, “Commands are generated in the order that Config Values… CLI text strings are generated based on the value”), wherein the sequence of text strings (Col-14, II. 30-37, “CLI text strings”) is caused to be appended to recreate the configuration file automatically and without user interaction with the one or more processors and the remote network device is caused to apply the configuration file to configure the remote network device after the configuration file has been recreated from the text strings (See Fig. 6c, step 648,“append mode value to CLI string” wherein CLI string is explicitly appended with configuration file with one of the mode as serial connection), Col-11, II. 
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s system with sequence of text strings that get appended into a configuration file of Dinesh, in order to use text strings when sending serial connection configuration information, and use configuration files when sending over the physical connection (Dinesh).

However, Johnson in view of Dinesh remain silent on the serial-class connection to be utilized if the physical connection is not available, the serial-class connection to be utilized if the higher-class physical connection is not available.
Saint discloses the serial-class connection to be utilized if the physical connection is not available (¶0035-¶0036, i.e. The communication transceiver 114 converts physical communication mediums and logical protocols without altering the message being carried, thereby allowing commands sent in one communications format which is suitable to the sender to be converted into another communication format suitable for the receiver. In this case a command issued by the server 100 via TCP/IP over an Ethernet network 118 is converted to the same command sent over a point-to-point RS-232/RS-485 serial link (i.e. serial connection), which becomes a control signal 116 that is input to a device, and the communication transceiver 114 is eliminated and a direct communication linkage, such as a Universal Serial Bus (USB) link, is established from the server 100 to a device 270 to be controlled. ).


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s system with applying serial connection of Saint, in order to use the serial connection in absence of physical connection (Saint).

For claim 8, it is a method claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is a system claim corresponding to the non-transitory computer readable medium of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

With respect to claims 2, 9 and 16, Johnson in view of Dinesh, and further in view of Saint discloses the non-transitory computer-readable medium of claim 1 wherein the physical connection configured to transfer the configuration file comprises a direct Ethernet connection to a remote network 

With respect to claims 3, 10 and 17, Johnson in view of Dinesh, and further in view of Saint discloses the non-transitory computer-readable medium of claim 2 wherein the configuration file is transmitted over the direct Ethernet connection (Johnson, ¶0243 “…device may be capable of connecting, or being connected to Ethernet…” wherein Ethernet is a physical connection, ¶0782, “…process one or more parts, pieces of the configuration file and/or provisioning file…”) utilizing a TCP/IP protocol (¶0335, “a TCP/IP service running on a system”).

With respect to claims 4, 11 and 18, Johnson in view of Dinesh, and further in view of Saint discloses the non-transitory computer-readable medium of claim 1 wherein the sequence of text strings is to be received and appended by an intermediate network device between a device sending the sequence of text strings and the remote network device to be configured (Johnson, ¶0219, “it is necessary for the host to use the services of an intermediate node that acts as a communication relay”, ¶0261, “be managed under an entirely different set of parameters where some intermediary device serves to translate the protocols between the two networks.”, Dinesh, Col-14, II. 30-37, and II. 49-5,  “Commands are generated in the order that Config Values… CLI text strings are generated based on the value… and Some CLI commands can be issued only once, such as the “session target” command…”, Col-17, II. 5-10, “… executing one or more sequences”, Col-17, II. 5-10 “automatically generating a representation of network device configuration commands…).



With respect to claims 6, 13 and 20, Johnson in view of Dinesh, and further in view of Saint discloses the non-transitory computer-readable medium of claim 1 further comprising causing the remote network device clean up the configuration file (Jhonson, ¶0843, “clean up any older settings and events from previous registrations for the specific device”).


Claims 7, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Dinesh in view of Saint, and further in view of Goyal et al. (US 2015/0121061), hereinafter “Goyal”.

With respect to claims 7, 14 and 21, Johnson in view of Dinesh, and further in view of Saint discloses the non-transitory computer-readable medium of claim 1 above, Johnson teaches serial connection as “one or more connections to/from bounce server 2-451 may be wireless, wired, networked, linked, routed, cascaded, serial connection”¶0642. However, Johnson in view of Dinesh remain silent on wherein the serial connection utilizes a virtual secure copy (SCP) command agent.


Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Johnson’s in view of Dinesh’s, and further in view of Saint’s  system with a virtual secure copy of Goyal, in order to securely transferring files between computers over a network (Goyal). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        
                                                                                                                                                                                                   /KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458